DETAILED ACTION
This Office action is in response to the application filed on January 13, 2021. 
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Radhika (EP 1091528A2), which is representative of the prior art at the earliest effective filing date of Applicant’s claimed invention, describes the general idea of establishing a connection between terminals including mapping or translating QOS requirements for the connection across multiple layers (e.g., application/middleware and transport/network/link layer) (see ¶0016-29).
However, the prior art does not teach or render obvious, before the earliest effective filing date of Applicant’s claimed invention, in the specific combinations and manner recited within the claims, the features of:
	“…receiving a resource reservation request at a talker node in an N level layer of a network, wherein the resource reservation request comprises desired transmission parameters for a data stream between the talker node and a listener node in the N level network layer;
	in response to the received resource request, determining resources needed to
guarantee the desired transmission parameters by the talker node;
	identifying an adjacent node in a path between the talker node and the listener node by the talker node, wherein the adjacent node is in an N-1 level of the network;
determining that the adjacent node is in a lower level of the network than the talker node;
	in response to the determination, converting the resource reservation request to a lower level resource reservation request by the talker node; and
	transmitting the converted resource reservation request to the adjacent node by the talker node along with the determined resources.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441